Lowe, Ch. J.
, atsiier?á’sB3e SBle‘ "" The only question presented by the foregoing facts is, whether a judgment creditor, purchasing at sheriff’s sale, takes, as in this case, the lot of ground discharged of all equities arising under an unrecorded deed, of which he had no notiee, actual or constructive, at the time of the purchasé. We have several times held that ho did and would be protected as any ordinary bona fide purchaser under section 2220 of the Revision. Evans v. McGlosson, 18 Iowa, 150, and other authorities there cited; Wallace v. Bartle, ante; Butterfield v. Walsh, 21 Iowa, 92; also, Vannice v. Bergen, 16 Id., 555; Vannice v. Traer, 16 Id., 574; Holloway v. Plainer, 20 Id., 121. A majority of this court, however, have held that this rule would be modified by a court of chancery, where strong and controlling equities intervene, and are duly alleged and proved. In this case there are no such equities stated in the pleadings or proved, and the ordinary rule must prevail, which necessitates a reversal of the decree entered below.
Reversed.